Exhibit 10.1

Execution Version

$350,000,000

INTERDIGITAL, INC.

2.00% SENIOR CONVERTIBLE NOTES DUE 2024

PURCHASE AGREEMENT

May 29, 2019

BARCLAYS CAPITAL INC.

As Representative of the several

    Initial Purchasers named in Schedule I attached hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

InterDigital, Inc., a Pennsylvania corporation (the “Company”), proposes, upon
the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to the Initial Purchasers (the “Initial Purchasers”) named in
Schedule I attached to this Agreement for whom you are acting as representative
(the “Representative”) $350,000,000 in aggregate principal amount of its 2.00%
Senior Convertible Notes due 2024 (the “Firm Securities”). The Securities will
(i) have terms and provisions that are summarized in the Offering Memorandum (as
defined below) and (ii) are to be issued pursuant to an Indenture (the
“Indenture”) to be entered into between the Company and The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Trustee”). The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$50,000,000 of its 2.00% Senior Convertible Notes due 2024 (the “Additional
Securities”) solely to cover over-allotments if and to the extent that the
Initial Purchasers shall have determined to exercise the right to purchase such
2.00% Senior Convertible Notes due 2024 granted to the Initial Purchasers in
Section 3(b) hereof. The Firm Securities and the Additional Securities are
hereinafter collectively referred to as the “Securities.” The Securities will be
convertible into shares of the Company’s common stock, $0.01 par value per share
(the “Common Stock”), cash or a combination of Common Stock and cash, at the
Company’s election, including any such shares issuable upon conversion in
connection with a “make-whole fundamental change” (as defined in the Offering
Memorandum) (the “Underlying Securities”), as set forth in the Offering
Memorandum. This Agreement is to confirm the agreement concerning the purchase
of the Securities from the Company by the Initial Purchasers.



--------------------------------------------------------------------------------

1. Purchase and Resale of the Securities. The Securities will be offered and
sold to the Initial Purchasers without registration under the Securities Act of
1933, as amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated May 29, 2019 (the “Preliminary Offering Memorandum”),
a pricing term sheet substantially in the form attached hereto as Schedule II
(the “Pricing Term Sheet”) setting forth the terms of the Securities omitted
from the Preliminary Offering Memorandum and certain other information and an
offering memorandum, dated May 29, 2019 (the “Offering Memorandum”), setting
forth information regarding the Company and the Securities. The Preliminary
Offering Memorandum, as supplemented and amended as of the Applicable Time (as
defined below), together with the Pricing Term Sheet and any of the documents
listed on Schedule III(A) hereto are collectively referred to as the “Pricing
Disclosure Package”. The Company hereby confirms that it has authorized the use
of the Pricing Disclosure Package and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers. “Applicable
Time” means 7:00 a.m. (New York City time) on the business day immediately
following the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K, and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c), 14 or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
as the case may be, as amended or supplemented, as of any specified date, shall
be deemed to include any documents filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date. All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports”.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the Pricing Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”).
Those persons specified in the immediately preceding sentence are referred to
herein as “Eligible Purchasers”.

2. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:

(a) When the Securities are issued and delivered pursuant to this Agreement,
such Securities will not be of the same class (within the meaning of Rule 144A
under the Securities Act) as securities of the Company that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system.

(b) Assuming the accuracy of your representations and warranties in
Section 3(c), the purchase of the Securities pursuant hereto and the Exempt
Resales are exempt from the registration requirements of the Securities Act, it
being understood that the Company makes no representation as to any subsequent
resale of the Securities.

 

2



--------------------------------------------------------------------------------

(c) No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (“Regulation D”) (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) was used by the Company, any of its
affiliates or any of its representatives (other than you, as to whom the Company
makes no representation) in connection with the offer and sale of the
Securities.

(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company or any of its representatives (other
than you, as to whom the Company makes no representation) with respect to
Securities sold outside the United States to Non-U.S. Persons, and the Company,
any affiliate of the Company and any person acting on its or their behalf (other
than you, as to whom the Company makes no representation) has complied with and
will implement the “offering restrictions” required by Rule 902 under the
Securities Act.

(e) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, each as of its respective date, contains or will
contain all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act in all material respects.

(f) Neither the Company nor any other person acting on behalf of the Company has
sold or issued any securities that would be integrated with the offering of the
Securities contemplated by this Agreement pursuant to the Securities Act, the
rules and regulations thereunder or the interpretations thereof by the
Commission.

(g) The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum have been prepared by the Company for use by the Initial
Purchasers in connection with the Exempt Resales. No order or decree preventing
the use of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, or any order asserting that the transactions
contemplated by this Agreement are subject to the registration requirements of
the Securities Act has been issued, and no proceeding for that purpose has
commenced or is pending or, to the knowledge of the Company, is contemplated.

(h) The Offering Memorandum will not, as of its date or as of the Closing Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Company through the Representative by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

 

3



--------------------------------------------------------------------------------

(i) The Pricing Disclosure Package did not, as of the Applicable Time, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package made in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

(j) The Company has not made any offer to sell or solicitation of an offer to
buy the Securities that would constitute a “free writing prospectus” (if the
offering of the Securities was made pursuant to a registered offering under the
Securities Act), as defined in Rule 405 under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Representative; any
such Free Writing Offering Document the use of which has been previously
consented to by the Initial Purchasers is listed on Schedule III(B).

(k) The Pricing Disclosure Package, when taken together with each Free Writing
Offering Document listed in Schedule III(B) hereto, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package (or Free Writing Offering Document listed in
Schedule III(B) hereto) in reliance upon and in conformity with written
information furnished to the Company through the Representative by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

(l) The Exchange Act Reports, when they were or are filed with the Commission,
conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(m) Each of the Company and its subsidiaries (as defined in Section 15) has been
duly organized, is validly existing and in good standing as a corporation or
other business entity under the laws of its jurisdiction of organization and is
duly qualified to do business and in good standing as a foreign corporation or
other business entity in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing could not, in the
aggregate, reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, business or prospects of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”); each of the Company and its subsidiaries
has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21 to the Company’s Annual Report
on Form 10-K for the most recent fiscal year. As used in this Agreement,
“Significant Subsidiaries” shall mean the Company’s “significant subsidiaries”
(as defined in Rule 405).

 

4



--------------------------------------------------------------------------------

(n) The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued, are fully paid and non-assessable, conform in all material respects to
the description thereof contained in the Pricing Disclosure Package and were
issued in compliance in all material respects with federal and state securities
laws and not in violation of any preemptive right, resale right, right of first
refusal or similar right. All of the Company’s options and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued, conform to the description thereof
contained in the Pricing Disclosure Package and were issued in compliance in all
material respects with federal and state securities laws. All of the issued
shares of capital stock of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and, except in
the case of Chordant, Inc. and NexStar Partners, GP, L.P., are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims, except for such liens, encumbrances, equities or claims as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(o) The Company has all requisite corporate power and authority, as applicable,
to execute, deliver and perform its obligations under the Indenture. The
Indenture has been duly and validly authorized by the Company, and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). No
qualification of the Indenture under the Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”), is required in connection with the offer and sale
of the Securities contemplated hereby or in connection with the Exempt Resales.
The Indenture will conform to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

(p) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Securities. The Securities
have been duly authorized by the Company and, when duly executed by the Company
in accordance with the terms of the Indenture, assuming due authentication of
the Securities by the Trustee, upon delivery to the Initial Purchasers against
payment therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Securities will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

 

5



--------------------------------------------------------------------------------

(q) The Company has all requisite corporate power and authority to issue the
Underlying Securities issuable upon conversion of the Securities. The Underlying
Securities have been duly and validly authorized by the Company, and when issued
upon conversion of the Securities in accordance with the terms of the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.
The Underlying Securities will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum, will be issued in compliance with federal and state securities laws
and will be free of statutory and contractual preemptive rights, rights of first
refusal and similar rights.

(r) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company.

(s) The issue and sale of the Securities, the execution, delivery and
performance by the Company of the Indenture, this Agreement, the issuance and
delivery of the Underlying Securities, the application of the proceeds from the
sale of the Securities as described under “Use of Proceeds” in each of the
Pricing Disclosure Package and the Offering Memorandum and the consummation of
the transactions contemplated hereby and thereby, will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, impose any
lien, charge or encumbrance upon any property or assets of the Company or its
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws (or similar organizational documents)
of the Company or any of its subsidiaries or (iii) result in any violation of
any statute or any judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets, except in the case of clauses
(i) and (iii), to the extent that any such conflict, breach, violation, lien,
charge, encumbrance or default could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(t) No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or assets
is required for the issue and sale of the Securities, the execution, delivery
and performance by the Company of the Indenture and this Agreement, the issuance
and delivery of the Underlying Securities, the application of the proceeds from
the sale of the Securities as described under “Use of Proceeds” in each of the
Pricing Disclosure Package and the Offering Memorandum and the consummation of
the transactions contemplated hereby and thereby, except for such consents,
approvals, authorizations, orders, filings, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Initial Purchasers and
listing of the Underlying Securities on the NASDAQ Global Select Market, each of
which has been obtained and is in full force and effect.

(u) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved.

 

6



--------------------------------------------------------------------------------

(v) PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company, whose report appears in the Pricing Disclosure Package and the
Offering Memorandum or is incorporated by reference therein and who have
delivered the initial letter referred to in Section 7(g) hereof, are independent
registered public accountants as required by the Securities Act and the rules
and regulations thereunder.

(w) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) of the Exchange Act) that complies
with the requirements of the Exchange Act and that has been designed by, or
under the supervision of, the Company’s principal executive and principal
financial officers, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States. The Company maintains internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of the Company’s financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets, (iii) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. As of the date of the most
recent balance sheet of the Company and its consolidated subsidiaries reviewed
or audited by PricewaterhouseCoopers LLP and the audit committee of the board of
directors of the Company, there were no material weaknesses in the Company’s
internal controls.

(x) (i) The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure
controls and procedures are designed to ensure that the information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is accumulated and communicated to management of the Company,
including its principal executive officer and principal financial officer, as
appropriate, to allow timely decisions regarding required disclosure to be made
and (iii) such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established.

(y) Since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by PricewaterhouseCoopers LLP and
the audit committee of the board of directors of the Company, (i) the Company
has not been advised of or become aware of (A) any significant deficiencies in
the design or operation of internal controls, that could adversely affect the
ability of the Company or any of its subsidiaries to record, process, summarize
and report financial data, or any material weaknesses in internal controls, or
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and each of its subsidiaries; and (ii) there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

7



--------------------------------------------------------------------------------

(z) The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations – Critical Accounting Policies and
Estimates” set forth or incorporated by reference in the Preliminary Offering
Memorandum and the Offering Memorandum accurately and fully describes (i) the
accounting policies that the Company believes are the most important in the
portrayal of the Company’s financial condition and results of operations and
that require management’s most difficult, subjective or complex judgments;
(ii) the judgments and uncertainties affecting the application of critical
accounting policies; and (iii) the likelihood that materially different amounts
would be reported under different conditions or using different assumptions and
an explanation thereof.

(aa) There is and has been no failure on the part of the Company and, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

(bb) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package, any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, and since such date, there has not been any change in the capital
stock, long-term debt or net patents of the Company or any of its subsidiaries
or any adverse change, or any development involving a prospective adverse
change, in or affecting the condition (financial or otherwise), results of
operations, stockholders’ equity, properties, management, business or prospects
of the Company and its subsidiaries taken as a whole, in each case except as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(cc) Except as disclosed in the Pricing Disclosure Package, the Company and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, charges,
encumbrances and defects that could, individually or in the aggregate, have a
Material Adverse Effect, and, except as disclosed in the Pricing Disclosure
Package, the Company and its subsidiaries hold any leased real or personal
property under valid and enforceable leases with no exceptions that could
materially interfere with the use made thereof by them, other than those
exceptions that could not, individually or in the aggregate, have a Material
Adverse Effect.

(dd) The Company and its subsidiaries own or possess the legal right to use all
trademarks, trade names, copyrights, domain names, trade secrets and patents and
other similar proprietary rights (collectively, “Intellectual Property Rights”)
necessary to conduct their businesses as now conducted or as proposed in the
Pricing Disclosure Package to be conducted by the Company, except for such
failures to own or possess the legal right to use Intellectual Property Rights
that could not reasonably be expected to result in a Material Adverse Effect.
Except as disclosed in the Pricing Disclosure Package, the expected expiration
of any of such Intellectual Property Rights could not reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in the Pricing
Disclosure Package, the Intellectual Property Rights owned by the Company or its
subsidiaries and, to the knowledge of the Company, the Intellectual Property
Rights licensed to the Company or its subsidiaries, in each case, have not been
finally adjudged invalid or unenforceable, in whole or in part, which invalidity
or unenforceability, if the subject of

 

8



--------------------------------------------------------------------------------

an unfavorable decision, could reasonably be expected to result in a Material
Adverse Effect. Except as disclosed in the Pricing Disclosure Package, there is
no pending or to the knowledge of the Company, threatened action, suit,
proceeding or claim by a third party challenging the validity, enforceability or
scope of any Intellectual Property Rights that could reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in the Pricing
Disclosure Package, there is no pending or to the knowledge of the Company,
threatened action, suit, proceeding or claim by a third party challenging the
Company’s rights in or to any other Intellectual Property Rights that could
reasonably be expected to result in a Material Adverse Effect. Except as
disclosed in the Pricing Disclosure Package, to the Company’s knowledge, neither
the Company nor any of its subsidiaries has received any notice of a claim of
infringement, misappropriation or conflict with the Intellectual Property Rights
of a third party, which infringement, misappropriation or conflict, if the
subject of an unfavorable decision, could reasonably be expected to result in a
Material Adverse Effect. Except as disclosed in the Pricing Disclosure Package
or except as could not reasonably be expected to have a Material Adverse Effect,
the Company is not a party to or bound by any options, licenses or agreements
with respect to the Intellectual Property Rights of any other person or entity.
None of the technology or Intellectual Property Rights used by the Company or
its subsidiaries in their businesses, has been obtained or is being used by the
Company or its subsidiaries (A) in violation of any contractual obligation to
which the Company is a party or (B) in material violation of the rights of any
third party, in each case, that could be reasonably expected to result in a
Material Adverse Effect. Except as disclosed in the Pricing Disclosure Package,
the licenses that the Company has entered into in connection with its
Intellectual Property Rights and that are required to be filed with the
Commission and are in effect as of the Effective Date, including, but not
limited to, cross-license agreements, royalty-generating contracts and
international licenses (the “Material Contracts”) are (A) valid, binding (as to
the Company or such subsidiary and the applicable third party) and (B) remain in
full force and effect as of the Effective Date, except in each case, as could
not be reasonably expected to have a Material Adverse Effect. Except as
disclosed in the Pricing Disclosure Package, (A) the Company has not received
any written notice of any material breach or any material default under Material
Contracts, which breach or default has not been cured or waived and (B) neither
the Company nor any third party to the Material Contracts, is currently in
material breach or default of any Material Contract.

(ee) Except as described in the Pricing Disclosure Package, there are no legal
or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or any
of its subsidiaries is the subject that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect or could, in the aggregate,
reasonably be expected to have a material adverse effect on the performance by
the Company of this Agreement, the Indenture, the issuance and sale of the
Securities, the issuance and delivery of the Underlying Securities or the
consummation of any of the transactions contemplated hereby. To the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.

(ff) The Company has filed all contracts or other documents that are required
pursuant to Item 601(b)(10) of Regulation S-K to be filed as exhibits to its
Annual Report on Form 10-K for the year ended December 31, 2018.

 

9



--------------------------------------------------------------------------------

(gg) The Company and each of its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries. All policies of
insurance of the Company and its subsidiaries are in full force and effect; the
Company and each of its subsidiaries are in compliance with the terms of such
policies in all material respects; and neither the Company nor any of its
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance. There are no claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that could not reasonably
be expected to have a Material Adverse Effect.

(hh) All relationships, direct or indirect, that would be required to be
described in a registration statement of the Company pursuant to Item 404 of
Regulation S-K are described in the Pricing Disclosure Package.

(ii) No labor disturbance by or dispute with the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company, is imminent that
could reasonably be expected to have a Material Adverse Effect.

(jj) Neither the Company nor any of its subsidiaries (i) is in violation of its
charter or by-laws (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
it is a party or by which it is bound or to which any of its properties or
assets is subject, (iii) is in violation of any law, statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over it or its property or assets or (iv) has failed to obtain any license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business,
except in the case of clauses (ii), (iii) and (iv), to the extent any such
conflict, breach, violation or default could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(kk) (i) There are no proceedings that are pending, or known to be contemplated,
against the Company or any of its subsidiaries under any laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, foreign, national, state, provincial, regional, or local
authority, relating to pollution, the protection of human health or safety, the
environment, or natural resources, or to use, handling, storage, manufacturing,
transportation, treatment, discharge, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”) in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (ii) the Company and its subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic

 

10



--------------------------------------------------------------------------------

substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its subsidiaries and (iii) none of the
Company and its subsidiaries anticipates capital expenditures relating to
Environmental Laws that would be material to the Company and its subsidiaries,
taken as a whole.

(ll) Except as disclosed in the Pricing Disclosure Package, the Company and each
of its subsidiaries have filed all federal, state, local and foreign income and
franchise tax returns required to be filed through the date hereof, subject to
permitted extensions, and have paid all taxes due thereon, and no tax deficiency
has been determined adversely to the Company or any of its subsidiaries, nor
does the Company have any knowledge of any tax deficiencies that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(mm) (i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which the
Company or any member of its “Controlled Group” (defined as any organization
other than the Company, which together with the Company, is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each a “Plan”) has been maintained and administered in compliance in all
material respects with its terms and with the requirements of all applicable
statutes, rules and regulations including ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) with respect to each
Plan subject to Title IV of ERISA or Section 412 of the Code (A) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur, (B) no failure by the Company or any member of its
Controlled Group to meet the minimum funding requirements of Sections 302 and
303 of ERISA or Sections 412 or 430 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (C) the fair market value of the
assets under each Plan exceeds the present value of all benefits accrued under
such Plan (determined as of the end of such Plan’s most recently ended plan year
based on those assumptions used to fund such Plan) and (D) neither the Company
or any member of its Controlled Group has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guaranty Corporation in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(c)(3) of ERISA); and (iv) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified, and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.

(nn) No wholly-owned subsidiary of the Company is currently contractually
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company, or from transferring any of such subsidiary’s property or assets to the
Company in any material respect, except as described in the Pricing Disclosure
Package.

(oo) The statistical and market-related data under the captions “Summary” and
“Business” included or incorporated by reference in the Pricing Disclosure
Package are based on or derived from sources that the Company believes to be
reliable and accurate in all material respects.

 

11



--------------------------------------------------------------------------------

(pp) Neither the Company nor any of its subsidiaries is, and after giving effect
to the offer and sale of the Securities and the application of the proceeds
therefrom as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum will be, an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

(qq) The statements set forth in each of the Pricing Disclosure Package and the
Offering Memorandum under the captions “Description of the Notes” and
“Description of Capital Stock”, insofar as they purport to constitute a summary
of the terms of the Securities, and under the captions “Certain U.S. Federal
Income Tax Considerations”, “Certain Relationships and Related Transactions”
(contained in the Company’s Definitive Proxy Statement on Schedule 14A for the
2019 Annual Meeting of Shareholders incorporated by reference in the Pricing
Disclosure Package), “Executive Compensation—Agreements with NEOs” (contained in
the Company’s Definitive Proxy Statement on Schedule 14A for the 2019 Annual
Meeting of Shareholders incorporated by reference in the Pricing Disclosure
Package), “Business” (contained in the Company’s Annual Report on Form 10-K
incorporated by reference in the Pricing Disclosure Package) and “Plan of
Distribution”, insofar as they purport to summarize the provisions of the laws
and documents referred to therein, are accurate summaries in all material
respects.

(rr) There are no contracts, agreements or understandings between the Company
and any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such person.

(ss) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
could give rise to a valid claim against any of them or the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.

(tt) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

(uu) The Company and its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Securities.

(vv) The Company has not taken any action or omitted to take any action (such as
issuing any press release relating to any Securities without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the Financial Services and Markets Act 2000 (the
“FSMA”).

 

12



--------------------------------------------------------------------------------

(ww) Neither the Company nor any of its subsidiaries is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which could reasonably be expected to have a Material
Adverse Effect.

(xx) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official,
“foreign office” (as defined in the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”) or
employee from corporate funds; (iii) violated or is in violation of any
provision of the FCPA, the Bribery Act 2010 of the United Kingdom, or any other
applicable anti-corruption or anti-bribery laws or statutes; or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

(yy) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened,
except, in each case, as could not reasonably be expected to have a Material
Adverse Effect.

(zz) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries (i) is currently subject to or the target of any
sanctions administered or enforced by the Office of Foreign Assets Control of
the U.S. Treasury Department, or the U.S. Department of State, the United
Nations Security Council, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”); or (ii) is located, organized or resident
in a country that is the subject or target of Sanctions, (including, without
limitation, Cuba, Iran, North Korea, Syria and Crimea); and the Company will
not, directly or indirectly, use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purposes of
financing the activities of any person, or in any country or territory that
currently is the subject or target of Sanctions or in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as underwriter, initial purchaser, advisor, investor or
otherwise) of Sanctions. For the past five years, the Company and its
subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
or the target of Sanctions.

 

13



--------------------------------------------------------------------------------

(aaa) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) the Company and its subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) operate and perform as
required in connection with the operation of the business of the Company and its
subsidiaries as currently conducted, and to the knowledge of the Company, are
free and clear of Trojan horses, time bombs, and other malware; (ii) the Company
and its subsidiaries implement and maintain commercially reasonable controls,
policies, procedures, and safeguards designed to maintain and protect their
material confidential information and the integrity, operation, redundancy and
security of all IT Systems and the security of all personal, personally
identifiable, sensitive, or confidential data (“Personal Data”)) in their
possession or operational control that are used in connection with their
businesses, and, to the knowledge of the Company, there have been no breaches or
unauthorized uses of or accesses to the same. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company and its subsidiaries are
presently in compliance with all applicable laws or statutes and all applicable
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, and all of the Company’s and its
subsidiaries’ internal policies and contractual obligations, relating to the
security of IT Systems and privacy and data security with regard to Personal
Data (collectively, “Privacy Laws”).

(bbb) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) the execution, delivery and performance of this Agreement or any
other agreement referred to in this Agreement will not result in a breach or
violation by the Company or any of its subsidiaries of any Privacy Laws; and
(ii) neither the Company nor any subsidiary of the Company has received written
notice of any actual or alleged violation of any of the Privacy Laws.

(ccc) Immediately after the consummation of the issuance of the Securities, the
Company will be Solvent. As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company are not less
than the total amount required to pay the probable liabilities of the Company on
its total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured, (ii) the Company is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business,
(iii) assuming the sale of the Securities as contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, the Company is not
incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature, (iv) the Company is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company is
engaged and (v) to the Company’s knowledge, the Company is not a defendant in
any civil action that would reasonably be expected to result in a judgment that
the Company is or would become unable to satisfy. In computing the amount of
such contingent liabilities at any time, it is intended that such liabilities
will be computed at the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

14



--------------------------------------------------------------------------------

(ddd) No forward looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) included or incorporated by
reference in any of the Pricing Disclosure Package or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

3. Purchase of the Securities by the Initial Purchasers, Agreements to Sell,
Purchase and Resell.(a) (a) The Company hereby agrees, on the basis of the
representations, warranties, covenants and agreements of the Initial Purchasers
contained herein and subject to all the terms and conditions set forth herein,
to issue and sell to the Initial Purchasers and, upon the basis of the
representations, warranties and agreements of the Company herein contained and
subject to all the terms and conditions set forth herein, each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 98% of the principal amount thereof (the “Purchase Price”), the total
principal amount of Securities set forth opposite the name of such Initial
Purchaser in Schedule I hereto. The Company shall not be obligated to deliver
any of the Securities to be delivered hereunder except upon payment for all of
the Securities to be purchased as provided herein.

(b) On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Company agrees to sell
to the Initial Purchasers the Additional Securities, and the Initial Purchasers
shall have the right to purchase, severally and not jointly, up to $50,000,000
aggregate principal amount of Additional Securities at the Purchase Price, plus
accrued interest, if any, from the Closing Date, solely to cover
over-allotments. The Representative may exercise this right on behalf of the
Initial Purchasers in whole or from time to time in part by giving written
notice not later than 13 days from, and including, the Closing Date. Any
exercise notice shall specify the principal amount of Additional Securities to
be purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased. Unless otherwise agreed to by the Company, each
purchase date must be at least two business days after the written notice is
given and may not be earlier than the closing date for the Firm Securities nor
later than ten business days after the date of such notice. On each day, if any,
that Additional Securities are to be purchased (an “Option Closing Date”), each
Initial Purchaser agrees, severally and not jointly, to purchase the principal
amount of Additional Securities (subject to such adjustments to eliminate
fractional Securities as you may determine) that bears the same proportion to
the total principal amount of Additional Securities to be purchased on such
Option Closing Date as the principal amount of Firm Securities set forth in
Schedule I opposite the name of such Initial Purchaser bears to the total
principal amount of Firm Securities.

(c) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company and agrees that it will offer the Securities for
sale upon the terms and conditions set forth in this Agreement and in the
Pricing Disclosure Package. Each of the Initial Purchasers, severally and not
jointly, hereby represents and warrants to, and agrees with, the Company, on the
basis of the representations, warranties and agreements of the Company, that

 

15



--------------------------------------------------------------------------------

such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Securities; (ii) is purchasing the Securities
pursuant to a private sale exempt from registration under the Securities Act;
(iii) in connection with the Exempt Resales, will solicit offers to buy the
Securities only from, and will offer to sell the Securities only to, the
Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; and (iv) will not offer or sell
the Securities pursuant to, nor has it offered or sold the Securities by, or
otherwise engaged in, any form of general solicitation or general advertising
(within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) and will not engage in any directed selling
efforts within the meaning of Rule 902 under the Securities Act, in connection
with the offering of the Securities. The Initial Purchasers have advised the
Company that they will offer the Securities to Eligible Purchasers at a price
initially equal to 100% of the principal amount thereof, plus accrued interest,
if any, from the date of issuance of the Securities. Such price may be changed
by the Initial Purchasers at any time without notice.

(d) The Initial Purchasers have not nor, prior to the later to occur of (i) the
Closing Date and (ii) completion of the distribution of the Securities, will
not, use, authorize use of, refer to or distribute any material in connection
with the offering and sale of the Securities other than (A) the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum,
(B) any written communication that contains no “issuer information” (as defined
in Rule 433(h)(2) under the Act) that was not included (including through
incorporation by reference) in the Preliminary Offering Memorandum or any Free
Writing Offering Document listed on Schedule III(B) hereto, (C) the Free Writing
Offering Documents listed on Schedule III(B) hereto, (D) any written
communication prepared by such Initial Purchaser and approved by the Company in
writing or (E) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum.

(e) Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities (and all
securities issued in exchange therefore or in substitution thereof) shall bear
legends substantially in the forms as set forth in the “Transfer Restrictions”
section of the Pricing Disclosure Package and Offering Memorandum (along with
such other legends as the Company and its counsel deem necessary).

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c), 7(d), 7(e) and 7(f) hereof, counsel to the Company and counsel to the
Initial Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

16



--------------------------------------------------------------------------------

4. Delivery of the Securities and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Securities shall be made at the office of
Simpson Thacher & Bartlett LLP, at 10:00 A.M., New York City time, on June 3,
2019 (the “Closing Date”). The place of closing for the Securities and the
Closing Date may be varied by agreement between the Initial Purchasers and the
Company.

Payment for any Additional Securities shall be made to the Company against
delivery of such Additional Securities for the respective accounts of the
several Initial Purchasers at 10:00 a.m., New York City time, on the date
specified in the corresponding notice described in Section 3(b) or at such other
time on the same or on such other date, as may be varied by agreement between
the Initial Purchasers and the Company.

The Securities will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Securities to the
account of the Initial Purchasers at DTC. The Securities will be evidenced by
one or more global securities in definitive form (the “Global Securities”) and
will be registered in the name of Cede & Co. as nominee of DTC. The Securities
to be delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
A.M., New York City time, on the business day next preceding the Closing Date or
the Option Closing Date, as the case may be.

5. Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:

(a) The Company will promptly furnish to the Initial Purchasers, without charge,
such number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.

(b) The Company will prepare the Offering Memorandum in a form approved by the
Initial Purchasers and will not make any amendment or supplement to the Pricing
Disclosure Package or to the Offering Memorandum of which the Initial Purchasers
shall not previously have been advised or to which they shall reasonably object
after being so advised.

(c) The Company consents to the use of the Pricing Disclosure Package and the
Offering Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Securities are offered by the Initial Purchasers and
by all dealers to whom Securities may be sold, in connection with the offering
and sale of the Securities.

(d) If, at any time prior to completion of the distribution of the Securities by
the Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or in the opinion of counsel
for the Initial Purchasers, should be set forth in the Pricing Disclosure
Package or the Offering Memorandum so that the Pricing Disclosure Package or the
Offering Memorandum, as then amended or supplemented, does not include any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary to supplement or
amend the Pricing Disclosure Package or the Offering Memorandum in order to
comply with any law, the Company will as promptly as practicable prepare an
appropriate supplement or amendment thereto, and will as promptly as practicable
furnish to the Initial Purchasers and dealers a reasonable number of copies
thereof.

 

17



--------------------------------------------------------------------------------

(e) The Company will not make any offer to sell or solicitation of an offer to
buy the Securities that would constitute a Free Writing Offering Document
without the prior consent of the Representative, which consent shall not be
unreasonably withheld, delayed or conditioned. If at any time following issuance
of a Free Writing Offering Document any event occurred or occurs as a result of
which such Free Writing Offering Document conflicts with the information in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or, when taken together with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
includes an untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then existing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document that will correct such conflict, statement
or omission.

(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Securities and Underlying Securities for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers may reasonably request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Securities
and the Underlying Securities; provided that in connection therewith the Company
shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify,
(ii) file a general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any jurisdiction in which it would not
otherwise be subject.

(g) For a period commencing on the date hereof and ending on the 75th day after
the date of the Offering Memorandum (the “Lock-Up Period”), not to, directly or
indirectly, (A) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could reasonably be
expected to, result in the disposition by any person at any time in the future
of) any shares of Common Stock or securities convertible into or exchangeable
for Common Stock, or sell or grant options, rights or warrants with respect to
any shares of Common Stock or securities convertible into or exchangeable for
Common Stock, (B) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such shares of Common Stock, whether any such transaction
described in clause (A) or (B) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise, (C) file or cause to be filed a
registration statement, including any amendments, with respect to the
registration of any shares of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or any other securities of the
Company (other than any registration statement on Form S-8) or (D) publicly
disclose the intention to do any of the foregoing, in each case without the
prior written consent of Barclays Capital Inc., on behalf of the Initial
Purchasers, and to cause each officer, director and stockholder of the Company
set forth on Schedule IV hereto to furnish to the Representative, prior to the
date of this Agreement, a letter or letters, substantially in the form of
Exhibit A hereto (the “Lock-Up Agreements”); provided that the foregoing
restrictions shall not apply to (1) the sale of the

 

18



--------------------------------------------------------------------------------

Securities under this Agreement or the issuance of any Underlying Securities,
(2) the grant of options and other equity awards pursuant to employee benefit
plans, qualified stock option plans, other employee compensation plans or
non-employee director compensation programs existing on the date hereof and
disclosed in the Pricing Disclosure Package, (3) the issuance of shares upon the
exercise of warrants, options or restricted stock units or conversion of any
convertible security existing on the date hereof and described in the Pricing
Disclosure Package or (4) the issuance of the warrants as described in the
Pricing Disclosure Package under the caption “Description of the Convertible
Note Hedge and Warrant Transactions.”

(h) So long as any of the Securities or the Underlying Securities are
outstanding, the Company will furnish at its expense to the Initial Purchasers,
and, upon request, to the holders of the Securities or the Underlying Securities
and prospective purchasers of the Securities or the Underlying Securities the
information required by Rule 144A(d)(4) under the Securities Act (if any).

(i) The Company will apply the net proceeds from the sale of the Securities to
be sold by it hereunder substantially in accordance with the description set
forth in the Pricing Disclosure Package and the Offering Memorandum under the
caption “Use of Proceeds.”

(j) The Company and its affiliates will not take, directly or indirectly, any
action designed to or that has constituted or that reasonably could be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Securities.

(k) The Company will use its best efforts to permit the Securities and the
Underlying Securities to be eligible for clearance and settlement through DTC.

(l) The Company will not, and, for so long as the restrictive legend on the
Securities has not been removed by the Company, will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to, (A) resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act or pursuant to any exemption under the
Securities Act that results in such Securities not being “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, or (B) transfer
any Securities that have been acquired by any of them, except for (1) the
transfer of Securities acquired by affiliates of the Company to the Company or
one of its subsidiaries or (2) the surrender of Securities acquired by the
Company or its subsidiaries to the Trustee for cancellation.

(m) The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Securities in a manner that
would require the registration under the Securities Act of the sale to the
Initial Purchasers or the Eligible Purchasers of the Securities. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Securities Act), of any Securities or any substantially
similar security issued by the Company, within six months subsequent to the date
on which the distribution of the Securities has been completed (as notified to
the Company by the Initial Purchasers), is made under restrictions and other

 

19



--------------------------------------------------------------------------------

circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A under, or Regulations
D or S of, the Securities Act.

(n) The Company agrees to comply with all agreements set forth in the
representation letter of the Company to DTC relating to the approval of the
Securities and the Underlying Securities by DTC for “book entry” transfer.

(o) The Company will do and perform all things reasonably required or necessary
to be done and performed under this Agreement by it prior to the Closing Date,
and to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Securities.

(p) The Company agrees to reserve and keep available at all times, free of
preemptive rights, a sufficient number of Underlying Securities to enable the
Company to satisfy any obligations to issue Underlying Securities upon
conversion of the Securities.

(q) The Company agrees to use its best efforts to list, subject to notice of
issuance, the Underlying Securities issuable upon conversion of the Securities
on the NASDAQ Global Select Market, and to maintain a transfer agent and, if
necessary under the jurisdiction of incorporation of the Company, a register for
the Underlying Securities.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay all
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Offering Memorandum (including, without
limitation, financial statements and exhibits) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Company’s accountants and counsel, but not, however, legal fees and expenses of
the Initial Purchasers’ counsel incurred in connection therewith); (b) the
preparation, printing (including, without limitation, word processing and
duplication costs) and delivery of this Agreement, the Indenture, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection with any of the foregoing other than reasonable
fees of such counsel not to exceed $15,000 plus reasonable disbursements
incurred in connection with the preparation, printing and delivery of such Blue
Sky memoranda); (c) the issuance and delivery by the Company of the Securities
and any taxes payable in connection therewith; (d) the qualification of the
Securities for offer and sale under the securities or Blue Sky laws of the
several states and any foreign jurisdictions as the Initial Purchasers may
designate (including, without limitation, the reasonable fees and disbursements
of the Initial Purchasers’ counsel relating to such registration or
qualification in an amount not to exceed $15,000); (e) the furnishing of such
copies of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, and all amendments and supplements thereto, as may
be reasonably requested for use in connection with the Exempt Resales; (f) the
preparation of certificates for the Securities (including, without limitation,
printing and engraving thereof); (g) the approval of the Securities by DTC for
“book-entry” transfer; (h) the obligations

 

20



--------------------------------------------------------------------------------

of the Trustee, any agent of the Trustee and the counsel for the Trustee in
connection with the Indenture and the Securities; (i) the performance by the
Company of its other obligations under this Agreement; and (j) all travel
expenses (including expenses related to chartered aircraft) of each Initial
Purchaser and the Company’s officers and employees and any other expenses of
each Initial Purchaser and the Company in connection with attending or hosting
meetings with prospective purchasers of the Securities, and expenses associated
with any electronic road show; provided, however, that if the transactions
contemplated by this Agreement are consummated the Initial Purchasers shall
reimburse the Company, pro rata based on the principal amount of Securities
purchased by each Initial Purchaser pursuant to Section 3 to the total amount of
Securities sold hereby, for expenses incurred by the Company in connection with
the offering of the Securities in an amount equal to 0.175% of the principal
amount of Securities purchased by the Initial Purchasers pursuant to Section 3.
Except as provided in this Section 6 and Section 11, the Initial Purchasers
shall pay their own costs and expenses, including the costs and expenses of
their counsel.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package or
the Offering Memorandum, or any amendment or supplement thereto, contains an
untrue statement of a fact which, in the opinion of Simpson Thacher & Bartlett
LLP, counsel to the Initial Purchasers, is material or omits to state a fact
which, in the opinion of such counsel, is material and is necessary in order to
make the statements therein, in the light of the circumstances then prevailing,
not misleading.

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Securities, the
Indenture, the Pricing Disclosure Package and the Offering Memorandum, and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(c) Wilson Sonsini Goodrich & Rosati, Professional Corporation shall have
furnished to the Initial Purchasers its written opinion, as counsel to the
Company, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers, substantially
in the form of Exhibit B-1 hereto.

(d) Jannie K. Lau shall have furnished to the Initial Purchasers her written
opinion, as Chief Legal Officer, General Counsel and Corporate Secretary of the
Company, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers, substantially
in the form of Exhibit B-2 hereto.

 

21



--------------------------------------------------------------------------------

(e) Dechert LLP shall have furnished to the Initial Purchasers its written
opinion, as counsel to the Company, addressed to the Initial Purchasers and
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers, substantially in the form of Exhibit B-3 hereto.

(f) The Initial Purchasers shall have received from Simpson Thacher & Bartlett
LLP, counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date, with respect to the issuance and sale of the Securities, the
Pricing Disclosure Package, the Offering Memorandum and other related matters as
the Initial Purchasers may reasonably require, and the Company shall have
furnished to such counsel such documents and information as such counsel
reasonably requests for the purpose of enabling them to pass upon such matters.

(g) At the time of execution of this Agreement, the Initial Purchasers shall
have received from PricewaterhouseCoopers LLP a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (the “initial letter”) (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and (iii) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

(h) With respect to the initial letter of PricewaterhouseCoopers LLP, the
Company shall have furnished to the Initial Purchasers a “bring-down letter” of
such accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Offering Memorandum, as of a date not more than three days prior
to the date of the Closing Date), the conclusions and findings of such firm with
respect to the financial information and other matters covered by the initial
letter and (iii) confirming in all material respects the conclusions and
findings set forth in the initial letter.

(i) (i) neither the Company nor any of its subsidiaries shall have sustained,
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, or (ii) since such
date, other than as described or contemplated in the Pricing Disclosure Package
and the Offering Memorandum, there shall not have been any change in the capital
stock, long-term debt or net patents of the Company or any of its subsidiaries
or any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Company and its

 

22



--------------------------------------------------------------------------------

subsidiaries, taken as a whole, the effect of which, in any such case described
in clause (i) or (ii), is, individually or in the aggregate, in the judgment of
the Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
delivered on the Closing Date on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Offering Memorandum.

(j) The Company shall have furnished or caused to be furnished to the Initial
Purchasers dated as of the Closing Date a certificate of the Chief Executive
Officer and Chief Financial Officer of the Company stating that:

(i) The representations, warranties and agreements of the Company in Section 2
are true and correct on and as of the Closing Date, and the Company has complied
with all its agreements contained herein and satisfied all the conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date; and

(ii) They have examined the Pricing Disclosure Package and the Offering
Memorandum, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum.

(k) The Securities shall be eligible for clearance and settlement through DTC.

(l) The Company and the Trustee shall have executed and delivered the Indenture,
and the Initial Purchasers shall have received an original copy thereof, duly
executed by the Company and the Trustee.

(m) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the NASDAQ Global Select Market or the NYSE Amex
Equities or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the

 

23



--------------------------------------------------------------------------------

financial markets in the United States shall be such), as to make it, in the
judgment of the Representative, impracticable or inadvisable to proceed with the
offering or delivery of the Securities being delivered on the Closing Date on
the terms and in the manner contemplated in the Offering Memorandum, (v) a
downgrading in the rating accorded the Company’s debt securities by any
“nationally recognized statistical rating organization”, as that term is defined
under Section 3(a)(62) of the Exchange Act (“Nationally Recognized Rating
Organization”) or (vi) any Nationally Recognized Rating Organization publicly
announcing that it has under surveillance or review, with possible negative
implications, its rating of any of the Company’s debt securities.

(n) On or prior to the Closing Date, the Company shall have furnished to the
Initial Purchasers such further certificates and documents as the Initial
Purchasers may reasonably request.

(o) The Underlying Securities issuable upon conversion of the Securities shall
have been duly listed, subject to notice of issuance, on the NASDAQ Global
Select Market.

(p) The Lock-Up Agreements between the Representative and the officers and
directors of the Company set forth on Schedule IV, delivered to the
Representative on or before the date of this Agreement, shall be in full force
and effect on the Closing Date and the Option Closing Date, as the case may be.

The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to the Representative on the
applicable Option Closing Date of such documents as the Representative may
reasonably request with respect to the good standing of the Company, the due
authorization and issuance of the Additional Securities to be sold on such
Option Closing Date and other matters related to the issuance of such Additional
Securities.

All letters, evidence and certificates mentioned above or elsewhere in this
Agreement shall be deemed in compliance with the provisions hereof only if they
are in form and substance reasonably satisfactory to counsel for the Initial
Purchasers.

8. Indemnification and Contribution.

(a) The Company hereby agrees to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Securities), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any Free Writing
Offering Document, the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or in any amendment or supplement thereto,
(B) in any Blue Sky application or other document prepared or executed by the
Company (or based upon any written information furnished by the Company)
specifically for the purpose of qualifying any or all of the Securities under
the securities laws of any state or other jurisdiction (any such application,
document or

 

24



--------------------------------------------------------------------------------

information being hereinafter called a “Blue Sky Application”) or (C) in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the offering of the Securities
(“Marketing Materials”), including any road show or investor presentations made
to investors by the Company (whether in person or electronically), or (ii) the
omission or alleged omission to state in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and shall reimburse each Initial Purchaser and
each such affiliate, director, officer, employee or controlling person promptly
upon demand for any legal or other expenses reasonably incurred by that Initial
Purchaser, affiliate, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e). The foregoing indemnity agreement is in addition to
any liability that the Company may otherwise have to any Initial Purchaser or to
any affiliate, director, officer, employee or controlling person of that Initial
Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, its officers and employees, each of its
directors, and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof, to which the Company or any such director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Free Writing Offering Document, Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto, (B) in any Blue Sky Application or (C) in any
Marketing Materials, or (ii) the omission or alleged omission to state in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information concerning such Initial Purchaser furnished to the Company
through the Representative by or on behalf of that Initial Purchaser
specifically for inclusion therein, which information is limited to the
information set forth in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that any Initial Purchaser may otherwise have to the
Company or any such director, officer, employee or controlling person.

 

25



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 8 except to the extent it has been materially
prejudiced by such failure and; provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability that it may have
to an indemnified party otherwise than under this Section 8. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the indemnified party
against the indemnifying party under this Section 8, if (i) the indemnifying
party and the indemnified party shall have so mutually agreed; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
and its directors, officers, employees and controlling persons shall have
reasonably concluded, based on the advice of counsel, that there may be legal
defenses available to them that are different from or in addition to those
available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified party
or their respective directors, officers, employees or controlling persons, on
the one hand, and the indemnifying party, on the other hand, and representation
of both sets of parties by the same counsel would present a conflict due to
actual or potential differing interests between them, and in any such event the
fees and expenses of such separate counsel shall be paid by the indemnifying
party. No indemnifying party shall (x) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld, delayed
or conditioned), settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding and does not include a statement as
to, or an admission of fault, culpability or a failure to act by or on behalf of
any indemnified party, or (y) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld, delayed or conditioned), but if settled with the consent of the
indemnifying party or if there be a final judgment of the plaintiff in any such
action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 

26



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company,
on the one hand, and the Initial Purchasers, on the other, from the offering of
the Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other,
with respect to the statements or omissions that resulted in such loss, claim,
damage or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Securities purchased under this Agreement (before
deducting expenses) received by the Company, on the one hand, and the total
underwriting discounts and commissions received by the Initial Purchasers with
respect to the Securities purchased under this Agreement, on the other hand,
bear to the total gross proceeds from the offering of the Securities under this
Agreement as set forth on the cover page of the Offering Memorandum. The
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, or the Initial
Purchasers, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Initial Purchasers agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this Section 8(d)
shall be deemed to include, for purposes of this Section 8(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale to Eligible Purchasers of the Securities initially purchased by it exceeds
the amount of any damages that such Initial Purchaser has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute as provided
in this Section 8(d) are several in proportion to their respective purchase
obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company acknowledges and
agrees that the statements with respect to the offering of the Securities by the
Initial Purchasers set forth in the last paragraph on the front cover of the
Offering Memorandum and in the section entitled “Stabilization, Short Positions,
Market Making and Trading” appearing under the section entitled “Plan of
Distribution” in the Pricing Disclosure Package and the Offering Memorandum are
correct and constitute the only information concerning such Initial Purchasers
furnished in writing to the Company by or on behalf of the Initial Purchasers
specifically for inclusion in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum or in any amendment or supplement
thereto.

 

27



--------------------------------------------------------------------------------

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date or the Option Closing Date, as the case may be, any
Initial Purchaser defaults in its obligations to purchase the Securities that it
has agreed to purchase under this Agreement, the remaining non-defaulting
Initial Purchasers may in their discretion arrange for the purchase of such
Securities by the non-defaulting Initial Purchasers or other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Securities, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
purchase of such Securities, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date or the Option Closing Date, as the case
may be, for up to seven full business days in order to effect any changes that
in the opinion of counsel for the Company or counsel for the Initial Purchasers
may be necessary in the Pricing Disclosure Package, the Offering Memorandum or
in any other document or arrangement, and the Company agrees to promptly prepare
any amendment or supplement to the Pricing Disclosure Package or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule I hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date or the Option Closing Date, as the case may be,
does not exceed one-eleventh of the aggregate principal amount of all the
Securities to be purchased on such date, then the Company shall have the right
to require each non-defaulting Initial Purchaser to purchase the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder on
such date plus such Initial Purchaser’s pro rata share (based on the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder on
such date) of the Securities of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Securities that it agreed to purchase
on the Closing Date or the Option Closing Date, as the case may be, pursuant to
the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date or the Option Closing Date, as the case may be,
exceeds one-eleventh of the aggregate principal amount of all the Securities to
be purchased on

 

28



--------------------------------------------------------------------------------

such date, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement or, with respect to the Option Closing Date, the
obligation of the Initial Purchasers to purchase Additional Securities on the
Option Closing Date, as the case may be, shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Sections 6 and 11 and except that the provisions of
Section 8 shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Securities if, prior to that
time, any of the events described in Sections 7(i) or 7(m) shall have occurred
or if the Initial Purchasers shall decline to purchase the Securities for any
reason permitted under this Agreement.

11. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Securities for delivery to the Initial Purchasers, or
(b) the Initial Purchasers shall decline to purchase the Securities for any
reason permitted under this Agreement, the Company shall reimburse the Initial
Purchasers for all reasonable out-of-pocket expenses (including reasonable fees
and disbursements of counsel for the Initial Purchasers) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Securities, and upon demand the Company shall pay the full amount thereof to the
Initial Purchasers.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to the Initial Purchasers, shall be delivered or sent by mail or
facsimile transmission to Barclays Capital Inc., 745 Seventh Avenue, New York,
New York 10019, Attention: Syndicate Registration (Fax: (646) 834-8133), with a
copy, in the case of any notice pursuant to Section 8(c), to the Director of
Litigation, Office of the General Counsel, Barclays Capital Inc., 745 Seventh
Avenue, New York, New York 10019; and

(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to InterDigital, Inc., 200 Bellevue Parkway, Suite 300, Wilmington,
Delaware 19809-3727, Attention: Richard J. Brezski, Chief Financial Officer and
Treasurer (Fax: 302-281-3761), with a copy to Jannie K. Lau, Chief Legal
Officer, General Counsel and Corporate Secretary (Fax: 302-281-3763).

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by Barclays Capital Inc.

 

29



--------------------------------------------------------------------------------

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that (a) the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of directors, officers and
employees of the Initial Purchasers and each person or persons, if any,
controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act, and (b) the indemnity agreement of the Initial Purchasers
contained in Section 8(b) of this Agreement shall be deemed to be for the
benefit of the directors, officers and employees of the Company and any person
controlling the Company within the meaning of Section 15 of the Securities Act.
Nothing in this Agreement is intended or shall be construed to give any person,
other than the persons referred to in this Section 13, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate” and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act,
unless otherwise indicated.

16. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

(c) For purposes of this Section 16, a “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

30



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

18. Waiver of Jury Trial. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

19. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, or any other services the Initial Purchasers may be deemed
to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Initial Purchasers: (a) no
fiduciary or agency relationship between the Company and any other person, on
the one hand, and the Initial Purchasers, on the other, exists; (b) the Initial
Purchasers are not acting as advisors, expert or otherwise, to the Company,
including, without limitation, with respect to the determination of the purchase
price of the Securities, and such relationship between the Company, on the one
hand, and the Initial Purchasers, on the other, is entirely and solely
commercial, based on arm’s-length negotiations; (c) any duties and obligations
that the Initial Purchasers may have to the Company shall be limited to those
duties and obligations specifically stated herein; (d) each Initial Purchaser
and its affiliates may have interests that differ from those of the Company; and
(e) the Company has consulted its own legal and financial advisors to the extent
it deemed appropriate. The Company hereby waives any claims that the Company may
have against the Initial Purchasers with respect to any breach of fiduciary duty
in connection with the Securities.

20. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

21. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Remainder of page intentionally left blank.]

 

31



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours, INTERDIGITAL, INC. By:  

/s/ Richard J. Brezski

  Name: Richard J. Brezski   Title: Chief Financial Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted:

BARCLAYS CAPITAL INC.

For themselves and as Representative

of the several Initial Purchasers named

in Schedule I hereto

By: BARCLAYS CAPITAL INC.

 

By:  

/s/ Syed Rajib Imteaz

  Authorized Representative

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I  

Initial Purchasers

   Principal
Amount of
Firm Securities
to be
Purchased  

Barclays Capital Inc.

   $ 210,000,000  

Credit Suisse Securities (USA) LLC

     105,000,000  

Stifel, Nicolaus & Company, Incorporated

     14,000,000  

B. Riley & Co., LLC

     7,000,000  

Dougherty & Company LLC

     7,000,000  

Roth Capital Partners, LLC

     7,000,000     

 

 

 

Total

   $ 350,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

INTERDIGITAL, INC.

PRICING TERM SHEET



--------------------------------------------------------------------------------

SCHEDULE III

 

A.

None.

 

B.

None.



--------------------------------------------------------------------------------

SCHEDULE IV

PERSONS DELIVERING LOCK-UP AGREEMENTS

Directors

Joan H. Gillman

S. Douglas Hutcheson

John A. Kritzmacher

John D. Markley, Jr.

Jean F. Rankin

Philip P. Trahanas

Officers

William J. Merritt

Kai O. Öistämö

Richard J. Brezski

Jannie K. Lau

Henry Tirri



--------------------------------------------------------------------------------

EXHIBIT A

LOCK-UP LETTER AGREEMENT

___, 2019

BARCLAYS CAPITAL INC.

As Representative of the several

Initial Purchasers referred to below

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

The undersigned understands that you and certain other firms (the “Initial
Purchasers”) propose to enter into the Purchase Agreement (the “Purchase
Agreement”) providing for the purchase by the Initial Purchasers of 2.00% Senior
Convertible Notes due 2024 (the “Securities”) of InterDigital, Inc., a
Pennsylvania corporation (the “Company”). The Securities will be convertible
into cash, shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”) or a combination of cash and shares of Common Stock, at the
Company’s election, and that the Initial Purchasers propose to reoffer the
Securities in Exempt Resales (as such term is defined in the Purchase Agreement)
(the “Offering”).

In consideration of the execution of the Purchase Agreement by the Initial
Purchasers, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Barclays
Capital Inc. on behalf of the Initial Purchasers, the undersigned will not,
directly or indirectly, (1) offer for sale, sell, pledge, loan or otherwise
transfer or dispose of (or enter into any transaction or device that is designed
to, or could reasonably be expected to, result in the transfer or disposition by
any person at any time in the future of) any shares of Common Stock (including,
without limitation, shares of Common Stock that may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the
Securities and Exchange Commission and shares of Common Stock that may be issued
pursuant to any restricted stock unit or upon exercise of any options or
warrants) or securities convertible into or exercisable or exchangeable for
Common Stock, (2) enter into any swap, agreement or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of shares of Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or other securities, in cash or otherwise, (3) make any demand for
or exercise any



--------------------------------------------------------------------------------

right or cause to be filed a registration statement, including any amendments
thereto, with respect to the registration of any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock or
any other securities of the Company or (4) publicly disclose the intention to do
any of the foregoing, for a period commencing on the date hereof and ending on
and including the 75th day after the date of the Offering Memorandum relating to
the Offering (such 75-day period, the “Lock-Up Period”); provided, however, that
this Lock-Up Letter Agreement shall not apply to (i) any bona fide gift of
shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock, provided that the donee or donees thereof agree
to be bound in writing by the restrictions set forth in this Lock-Up Letter
Agreement, (ii) the establishment or amendment of a sales plan pursuant to Rule
10b5-1 under the Securities Exchange Act of 1934, as amended, provided that no
sales under such plans occur during the Lock-Up Period, (iii) trades under any
Rule 10b5-1 plan that has been entered into by the undersigned prior to the date
of this Lock-Up Letter Agreement, (iv) transfers to a trust for the direct or
indirect benefit of the transferor or the immediate family of the transferor,
provided that such transferee agrees to be bound in writing by the restrictions
set forth in this Lock-Up Letter Agreement, (v) exercises of options to purchase
Common Stock that have been granted prior to the date of this Lock-Up Letter
Agreement, (vi) the sale of shares of Common Stock to satisfy tax withholding
obligations arising as a result of the exercise of outstanding options or the
vesting of restricted stock units and (vii) the settlement by the Company of
fractional restricted stock units for cash upon vesting of restricted stock
units.

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.

It is understood that, if the Company notifies the Initial Purchasers that it
does not intend to proceed with the Offering, if the Purchase Agreement does not
become effective, or if the Purchase Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Securities, the undersigned will be released
from its obligations under this Lock-Up Letter Agreement.

The undersigned understands that the Company and the Initial Purchasers will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

Very truly yours, By:  

/s/ Richard J. Brezski

  Name: Richard J. Brezski   Title: Chief Financial Officer

 

Exhibit A



--------------------------------------------------------------------------------

Accepted:

BARCLAYS CAPITAL INC.

For themselves and as Representative

of the several Initial Purchasers named

in Schedule I hereto

 

By:  

/s/ Syed Rajib Imteaz

Name: Syed Rajib Imteaz Title: Managing Director

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF OPINION OF ISSUER’S COUNSEL

 

1.

Based solely upon a review of the good standing certificates relating to each of
the Significant Subsidiaries, each of the Significant Subsidiaries is a validly
existing corporation in good standing under the laws of the State of Delaware.

 

2.

The Purchase Agreement has been duly executed and delivered by the Company.

 

3.

The Securities, when executed by the Company and authenticated by the Trustee in
accordance with the provisions of the Indenture (which authentication we have
not determined by inspection of the Securities) and issued and delivered to the
Initial Purchasers against payment of the purchase price therefor specified in
the Purchase Agreement, will constitute valid and legally binding obligations of
the Company, enforceable against the Company in accordance with their terms and
will be entitled to the benefits of the Indenture.

 

4.

The Indenture has been duly executed and delivered by the Company, assuming due
authorization, execution and delivery thereof by the Trustee and constitutes a
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms.

 

5.

The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations under the Transaction Documents
and the issuance of the Securities do not violate any provisions of any U.S.
federal or New York state law, rule or regulation. The execution and delivery by
the Company of the Transaction Documents, the performance by the Company of its
obligations under the Transaction Documents and the issuance of the Securities
do not violate, or constitute a default under, any Reviewed Agreement, and do
not violate any Reviewed Judgment.

 

6.

No consent, approval or authorization of, or designation, declaration or filing
with, any U.S. federal or New York governmental authority on the part of the
Company is required for valid execution and delivery by the Company of the
Transaction Documents or the issuance and sale by the Company of the Securities
pursuant to the Purchase Agreement and the Indenture and the issuance of the
Conversion Shares.

 

7.

The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Description of the Notes,” insofar as such
statements purport to constitute summaries of the Securities, fairly summarize
in all material respects the matters referred to therein.

 

Exhibit B-1



--------------------------------------------------------------------------------

8.

The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Certain U.S. Federal Income Tax Considerations,”
insofar as such statements purport to summarize provisions of the United States
federal tax laws referred to therein, fairly summarize such laws in all material
respects.

 

9.

The Company, is not and immediately after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Disclosure Package and Final Offering Memorandum, will not be required to be
registered as an “investment company,” as such term is defined in the Investment
Company Act.

 

10.

No registration of the Securities under the Securities Act is required for the
sale of the Securities by the Company to the Initial Purchasers pursuant to the
Purchase Agreement or for the initial resale of the Securities by the Initial
Purchasers in the manner contemplated by the Purchase Agreement, the Disclosure
Package and the Final Offering Memorandum and it is not necessary to qualify the
Indenture under the Trust Indenture Act (it being understood that no opinion is
expressed as to any subsequent resale of the Securities or the Conversion
Shares, or, in either case, the consequences thereof).

 

Exhibit B-1



--------------------------------------------------------------------------------

NEGATIVE ASSURANCE

We have participated in conferences with certain officers and other
representatives of the Company, representatives of the independent certified
public accountants of the Company and your representatives and counsel at which
the contents of the Pricing Disclosure Package, the Final Offering Memorandum
and related matters were reviewed and discussed and, although we are not passing
upon and do not assume any responsibility for the accuracy, completeness or
fairness of the Pricing Disclosure Package or the Final Offering Memorandum
(except as and to the extent set forth in paragraphs (8) and (9) of our opinion
letter to you dated the date hereof), and we have made no independent check or
verification thereof, no facts have come to our attention in the course of such
review and discussion that have caused us to believe that:

(a) the Pricing Disclosure Package, at the Applicable Time, included an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or

(b) the Final Offering Memorandum, as of its date or as of the date hereof,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

In providing this letter to you as Initial Purchasers, we have not been called
to pass upon, and we express no view regarding, the financial statements and
related schedules and the financial and statistical data derived from such
financial statements or schedules included in or omitted from the Disclosure
Package or Final Offering Memorandum.

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF OPINION OF

CHIEF LEGAL OFFICER, GENERAL COUNSEL AND CORPORATE SECRETARY

 

(i)

To such counsel’s actual knowledge, (a) each of the Company’s issued patents
were validly and properly issued; (b) the Company has clear title to or has
rights in each of the Company’s Intellectual Property Rights; (c) none of the
Company’s issued patents have been revoked; and (d) the Company has properly
filed and has prosecuted in a timely and reasonable manner, or is so
prosecuting, each of the Company’s pending patent applications and granted
patents; except, in each case of clauses (a) through (d), where such failure has
not had, and could not reasonably be expected to have, a Material Adverse Effect
or could not reasonably be expected to have a material adverse effect on the
performance of the Purchase Agreement, the Indenture and the Notes or the
consummation of the transactions contemplated thereby.

 

(ii)

To such counsel’s actual knowledge and except as described in each of the
Preliminary Offering Memorandum and the Offering Memorandum, there are no legal
or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property or assets (including
Intellectual Property Rights) of the Company or any of its subsidiaries is the
subject that could reasonably be expected to have a Material Adverse Effect or
could reasonably be expected to prohibit the performance by the Company of the
Purchase Agreement, the Indenture and the Notes or the consummation of the
transactions contemplated thereby; and, to such counsel’s actual knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
others.

 

(iii)

To such counsel’s actual knowledge, there are no contracts or other documents of
a character that would be required to be described in the Preliminary Offering
Memorandum or the Offering Memorandum if the Preliminary Offering Memorandum and
the Offering Memorandum were considered a prospectus included in a Registration
Statement on Form S-3 that are not described therein.

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF OPINION OF PENNSYLVANIA COUNSEL

 

1.

Each of the Company and InterDigital Wireless, Inc. is a corporation organized
and, as of the date set forth on the Good Standing Certificate, presently
subsisting under the laws of the Commonwealth of Pennsylvania, with corporate
power to conduct its business as described in the Preliminary Offering
Memorandum and the Final Offering Memorandum.

 

2.

The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Transaction Documents and to issue and sell
the Notes.

 

3.

The Company has an authorized capitalization as set forth in the Preliminary
Offering Memorandum and the Final Offering Memorandum.

 

4.

Insofar as the statements in the Preliminary Offering Memorandum and Final
Offering Memorandum under the headings “Description of Capital Stock — Common
Stock”, “—Preferred Stock” and “—Anti-Takeover Effects of Pennsylvania Law and
Relevant Provisions of Our Articles of Incorporation and Bylaws” constitute a
summary of specific provisions of the Governing Documents or laws of the
Commonwealth of Pennsylvania referred to therein, such statements present in all
material respects a fair and accurate summary of such provisions of the
Governing Documents or laws of the Commonwealth of Pennsylvania.

 

5.

The Purchase Agreement has been duly authorized, executed and delivered by the
Company.

 

6.

The Indenture has been duly authorized, executed and delivered by the Company.

 

7.

The Notes have been duly authorized by the Company, and the Global Note has been
duly executed and delivered by the Company.

 

8.

The shares of Common Stock initially issuable upon conversion of the Notes
pursuant to the Indenture have been duly authorized and validly reserved for
issuance by all necessary corporate action of the Company, and, when issued and
delivered upon conversion of the Notes in accordance with the terms of the Notes
and the Indenture, will be validly issued, fully paid and non-assessable.

 

9.

Unless the articles of incorporation of a Pennsylvania corporation so provide,
there are no preemptive rights under the PABCL to subscribe for or purchase
shares of the common stock of such corporation. There are no preemptive or
similar rights to subscribe for or to purchase any shares of the Common Stock
pursuant to the Governing Documents.

 

10.

The execution, delivery and performance by the Company of each of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated by the Transaction Documents to which it is a
party

 

Exhibit B-3



--------------------------------------------------------------------------------

  (including the issuance of shares of Common Stock initially issuable upon
conversion of the Notes in accordance with the Notes and the Indenture) do not
result in (i) a violation or breach of the Governing Documents or (ii) a
violation of any statute, rule or regulation of the Commonwealth of Pennsylvania
known to us to be applicable to the Company in a transaction of the type
contemplated by the Transaction Documents.

 

11.

No consent, approval, authorization or order of, or filing or registration with,
any Pennsylvania governmental agency, court or body having jurisdiction over the
Company is required to be obtained or made by the Company for the execution,
delivery and performance by the Company of the Transaction Documents or for the
consummation of the transactions contemplated by each of the Transaction
Documents, except (i) such as have been obtained or made prior to the date
hereof; (ii) such as may be required under state securities or “blue sky” laws
(as to which we express no opinion); and (iii) as otherwise required by any
federal securities laws of the United States of America, as to which we express
no opinion.

 

Exhibit B-3